 



Exhibit 10.41
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
UNIVERSITY OF TENNESSEE RESEARCH FOUNDATION
and
GTx, INC.
AMENDED AND RESTATED LICENSE AGREEMENT
     THIS AMENDED AND RESTATED LICENSE AGREEMENT made and entered into this 24th
day of September, 2007, having an effective date of July 24, 1998 (the
“Effective Date”) by and between University of Tennessee Research Foundation
(formerly known as The University of Tennessee Research Corporation), a
Tennessee corporation having an office at 1534 White Avenue, Knoxville,
Tennessee 37996. (hereinafter “UTRF”), and GTx, Inc. (formerly known as
Genotherapeutics, Inc.), a Delaware corporation, located at 3 N. Dunlap St.,
Memphis, Tennessee 38163 (hereinafter “GTx”), hereinafter sometimes referred to
individually as a “Party” and collectively as the “Parties”.
RECITALS
     WHEREAS, UTRF owns, in whole or in part, certain Licensed Patents (as
defined herein) and Licensed Technology (as defined herein), the subject matter
of which was initially developed by one or more of the UT Contributors (as
defined herein) in the course of their employment with The University of
Tennessee (“UT”);
     WHEREAS, the UT Contributors submitted to UT the invention disclosure form
[ * ] designated by UTRF as file number PD [ * ] (“Initial SERM Disclosure”);
     WHEREAS, UTRF and GTx have previously entered into a separate agreement,
titled “Amended and Restated Exclusive License Agreement” and made effective as
of July 24, 1998, whereby GTx was granted an exclusive license to Licensed
Patents (as defined therein) and Licensed Technology (as defined therein) which
arose out of the technology described in the Initial SERM Disclosure (the “Prior
License Agreement”);
     WHEREAS, GTx entered into a Collaboration and License Agreement dated
September 7, 2006 (the “Ipsen Sublicense”) with Ipsen Limited (“Ipsen”) to grant
Ipsen exclusive rights in the European Territory (as defined in the Ipsen
Sublicense) to GTx’s product candidate, Acapodene®, and other products
containing toremifene citrate, for methods of use that include those encompassed
within the Licensed Patents;
     WHEREAS, GTx provided UTRF with a copy of the Ipsen Sublicense in
accordance with the provisions of the Prior License Agreement;
     WHEREAS, the Parties now desire to enter into this “Amended and Restated
License Agreement” for the purpose of making certain changes regarding the
rights and obligations of the Parties; and
     WHEREAS, the Parties intend that this Agreement shall supersede the Prior
License Agreement and render it null and void.
     NOW, THEREFORE, for and in consideration of the premises and other good and
valuable consideration, including a payment in the amount of Two Hundred Ninety
Thousand Dollars ($290,000; the “Consideration Fee”), which is paid by GTx in
consideration of UTRF’s execution of this Agreement, the Parties hereto
expressly agree as follows:

 



--------------------------------------------------------------------------------



 



SECTION 1
Definitions
     1.1 “Actions” shall have the meaning set forth in Section 17.1 hereof.
     1.2 “Active Ingredient” means the material(s) in a pharmaceutical product
which provide its pharmacological activity (excluding formulation components
such as coatings, stabilizers or controlled release technologies).
     1.3 “Affiliate” shall mean any corporation, partnership, or other entity
that at any time during the Term of this Agreement, directly or through one or
more intermediaries, Controls or is Controlled by or is under common Control
with a Party to this Agreement or a Sublicensee, but only for so long as the
relationship exists. A corporation or other entity shall no longer be an
Affiliate when through loss, divestment, dilution or other reduction of
ownership, the requisite Control no longer exists.
     1.4 “Agreement” shall mean this Amended and Restated License Agreement.
     1.5 “Claims” shall have the meaning set forth in Section 8.1 hereof.
     1.6 “Combination Product” means either (i) any pharmaceutical product that
consists of at least one SERM and at least one other Active Ingredient that is
not a SERM, or (ii) any combination of a SERM and another pharmaceutical product
that contains at least one other Active Ingredient that is not a SERM where such
products are not formulated together but are sold together as a single product
and invoiced as one product.
     1.7 “Confidential Information” shall have the meaning set forth in
Section 18.2 hereof.
     1.8 “Control” or “Controls” or “Controlled” shall mean: (i) in the case of
a corporation, ownership or control, directly or indirectly, of at least fifty
one percent (51%) of the shares of stock entitled to vote for the election of
directors; or (ii) in the case of an entity other than a corporation, ownership
or control, directly or indirectly, of at least fifty one percent (51%) of the
assets of such entity.
     1.9 “Effective Date” shall have the meaning set forth in the introductory
paragraph hereof.
     1.10 “Federal Policy” shall have the meaning set forth in Section 2.3
hereof.
     1.11 “Generic Product” shall mean a product that is derived from, made
with, uses, or incorporates, in whole or in part, Licensed Technology, but is
not covered or claimed in whole or in part by a Valid Claim of the Licensed
Patents in the country of manufacture, use, or sale or import.
     1.12 “GTx” shall mean GTx, Inc. and its Affiliate(s) (unless such
Affiliates are clearly excluded from the referencing provision(s) at issue),
provided that in no instance shall GTx, Inc. be relieved of any duty or
obligation hereunder by the inclusion of its Affiliates in the definition of
“GTx”.
     1.13 “Independent SERM Invention” shall have the meaning set forth in
Section 2.8 hereof.
     1.14 “Initial SERM Disclosure” shall have the meaning set forth in the
Recitals.
     1.15 “Ipsen” shall have the meaning set forth in the Recitals.
     1.16 “Ipsen Sublicense” shall have the meaning set forth in the Recitals.
     1.17 “License Maintenance Fee” shall have the meaning set forth in
Section 4.1A. hereof.
     1.18 “License Year” shall mean a 12-month period beginning on July 24th of
one year and ending on July 23rd of the following year.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

2



--------------------------------------------------------------------------------



 



     1.19 “Licensed Patent” or “Licensed Patents” shall mean any or all of the
(a) the patents set forth on Appendix A, attached hereto and incorporated herein
by reference, (b) the patent applications set forth on Appendix A and any
patents issuing therefrom, and (c) any other patent applications that may in the
future be filed pursuant to Section 6.1 of this Agreement by GTx, whether in the
United States of America or any other country, and any patents issuing
therefrom, including, as they pertain to patents and patent applications
described in (a)-(c) hereof, any and all substitutions for and divisional
applications, continuation applications, continuation-in-part applications,
provisional applications, and non-provisional applications, renewal
applications, reissue applications, any foreign patent applications and
divisional, continuation and continuation-in-part applications therefrom or
national phase applications which claim priority from any of the pending patent
applications set forth on Appendix A.
     1.20 “Licensed Product” or “Licensed Products” shall mean any Patented
Product or Generic Product, provided that in the case of a Combination Product
(as defined under Section 1.6), Licensed Product shall mean only that portion of
the Combination Product containing a SERM or SERMS, and Net Sales for such
Licensed Product contained within a Combination Product shall be determined as
set forth under Section 1.25.
     1.21 “Licensed Subject Matter” shall mean Licensed Patents and Licensed
Technology.
     1.22 “Licensed Technology” shall mean, except to the extent published or
otherwise generally known to the public any technology, trade secrets, methods,
processes, know-how, show-how, data, information, or results (except technology,
trade secrets, methods, processes, know-how, show-how, data, information, or
results solely related to Independent SERM Inventions to the extent not
published or otherwise generally known to the public) that are (i) developed by
any one or more of the UT Contributors in the course of employment by UT or
developed by any other UT employee directly from his or her research or clinical
investigation of SERMs utilizing any Proprietary SERM Know-How; and (ii) owned
solely or in part by UTRF (but, if owned in part by UTRF, only to the extent of
the part owned by UTRF); and (iii) necessary or reasonably useful for the
practice of any of the Licensed Patent(s), including (for purposes of
explaining, and without expanding, the meaning of Sections 1.22 (i) through
(iii)) the chemoprevention of prostate cancer and any methods of which the
primary purpose is to administer to a subject an effective dose of a
chemopreventive agent, toremifene, and analogs or metabolites thereof, to
prevent recurrence of, suppress or inhibit prostate carcinogenesis.
     1.23 “Major Markets” shall mean and include the United States, Great
Britain, France, Germany, and Japan.
     1.24 “Negotiation Period” shall have the meaning set forth in Section 2.8D.
hereof.
     1.25 “Net Sales” shall mean the gross amount actually received by GTx or
any Sublicensee for the use, sale or distribution (hereinafter “Sale”) of a
Licensed Product (hereinafter “Gross Receipts”), less the following:

  A.   refunds, credits, and/or discounts actually given in connection with a
particular Sale in amounts customary in the trade for quantity purchases, cash
payments, and prompt payments, but only if such refunds, credits, and/or
discounts constitute a return of amounts already included in Gross Receipts;    
B.   refunds, credits and/or discounts actually given for Licensed Products that
are rejected, recalled, returned, or destroyed by customers, but only if such
refunds, credits and/or discounts constitute a return of amounts already
included in Gross Receipts;     C.   sales, tariff duties and/or use taxes
directly imposed and with reference to a particular Sale, to the extent included
in Gross Receipts;     D.   outbound transportation expenses (including
insurance relating thereto) directly related to a particular Sale, to the extent
included in Gross Receipts;

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

3



--------------------------------------------------------------------------------



 



  E.   the cost of export licenses, import duties, value added tax, and prepaid
freight directly related to a particular Sale, to the extent included in Gross
Receipts;     F.   sales commissions paid by GTx to individuals who are not
employees of GTx, a Sublicensee, or their respective Affiliates, to the extent
such commissions are directly related to a particular Sale;     G.  
out-of-pocket service fees consistent with normal industry practice paid to
distributors or wholesalers of drug product in payment for distribution of
Licensed Product, provided that (a) such distributors and wholesalers are not
Affiliates of GTx; (b) if any such distributor or wholesaler is an Affiliate of
a Sublicensee, such fees are no more than that which such distributor/wholesaler
actually and contemporaneously charges unaffiliated third party pharmaceutical
companies for the same or similar service; (c) such fees may not be deducted
more than once; (d) if a Sublicense shall be in effect, the fees paid by a
Sublicensee may be deducted from Net Sales under this Agreement only if such
fees are deducted from the equivalent of Net Sales under the relevant Sublicense
agreement for purposes of calculating the royalty owed to GTx;     H.  
retroactive price reductions, chargeback payments and rebates actually granted
in connection with a particular Sale to managed health care organizations or to
federal, state and local governments, their agencies, purchasers, and
reimbursers, but only if such reductions, chargeback payments, and rebates
constitute a return of amounts already included in or calculated as part of
Gross Receipts; and     I.   [ * ] of any royalty (including a lump-sum payment)
that is paid to a Third Party by GTx pursuant to a patent license agreement
between GTx and such Third Party, provided that at the time of such payment
(1) such Third Party owns or controls an issued patent containing a Valid Claim
that, in the absence of such patent license agreement, would be infringed by the
use, sale, or distribution of the composition of matter of a SERM licensed to
GTx hereunder; and (2) the purpose of such royalty is for licensing of or
acquiring such issued patent; and (3) the dollar amount of the [ * ] deduction
for any calendar quarter shall not exceed the dollar amount of Net Sales in the
same calendar quarter (computed without the application of this Section 1.25I.)
from the use, sale, or distribution of Licensed Products containing such SERM in
the country(ies) where such Third Party owns or controls such issued patent, it
being agreed, however, that GTx may carry forward to future quarter(s) the
amount by which the dollar amount of the [ * ] deduction exceeds the cumulative
dollar amount of the actual deductions taken; and (4) GTx has not entered into
such patent license agreement as of the date of execution of this Agreement.

For avoidance of doubt, no deductions shall be made for sales commissions paid
to individuals who are employees of GTx, a Sublicensee, or their respective
Affiliates, or for cost of collections. Notwithstanding the foregoing, Net Sales
shall not include the amount received by GTx for the transfer of Licensed
Product to a GTx Affiliate or a Sublicensee or the amount received by a
Sublicensee for transfer or distribution of Licensed Product to GTx or a GTx
Affiliate. Sales of Licensed Product for use in conducting clinical trials of a
Licensed Product candidate in a country shall be excluded from Net Sales
calculations for all purposes. Net Sales shall be determined in a consistent
manner for all products sold by or on behalf of GTx and its Sublicensees and in
accordance with applicable U.S. generally accepted accounting principles for GTx
and any U.S. based Sublicensee.
Combination Product. In the event one or more Licensed Products are sold as part
of a Combination Product in a particular country, the Net Sales of such Licensed
Product(s), for the purposes of determining payments based on Net Sales, shall
be determined by multiplying the Net Sales of the Combination Product in such
country, during the applicable Net Sales reporting period, by the fraction,
A/(A+B), where:
A is the average sale price of the Licensed Product(s) by GTx or Sublicensees
when sold separately in finished form in such country and B is the average sale
price by GTx or Sublicensees, or, if they have no such right of sale, by a Third
Party of the other product(s) included in the Combination Product when sold
separately in finished form in such country, in each case during the applicable
Net Sales reporting period.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

4



--------------------------------------------------------------------------------



 



In the event one or more Licensed Products are sold as part of a Combination
Product and are sold separately in finished form in such country, but the other
product(s) included in the Combination Product are not sold separately in
finished form in such country, the Net Sales of the Licensed Product, for the
purposes of determining payments based on Net Sales, shall be determined by
multiplying the Net Sales of the Combination Product in such country by the
fraction C/D where:
C is the average sale price, in such country, of the Licensed Product(s)
contained in such Combination Product when sold separately and D is the average
sale price, in such country, for the Combination Product, in each case during
the applicable Net Sales reporting period. Under no circumstances can C/D exceed
one hundred percent (100%).
In the event that one or more of the Licensed Product(s) are not sold separately
in finished form in the country, but all of the other product(s) included in the
Combination Product in such country are sold separately, the Net Sales of the
Licensed Product, for the purposes of determining payments based on Net Sales,
shall be determined by multiplying the Net Sales of the Combination Product in
such country by the fraction (D-E)/D, where:
D is the average sale price, in such country, of the Combination Product, and E
is the average sale price of the other product(s) included in the Combination
Product in finished form in such country, in each case during the applicable Net
Sales reporting period.
In the event that the Net Sales of the Licensed Product(s) when included in a
Combination Product cannot be determined using the methods above, Net Sales for
the purposes of determining payments based on Net Sales shall be calculated by
multiplying the Net Sales of the Combination Product by the fraction of F/(F+G)
where:
F is the fair market value of the Licensed Product(s) and G is the fair market
value of all other pharmaceutical product(s) included in the Combination
Product, as reasonably determined in good faith by the Parties.
     1.26 “Option” shall have the meaning set forth in Section 2.8 hereof.
     1.27 “Option Period” shall have the meaning set forth in Section 2.8A.
hereof.
     1.28 “Patented Product” shall mean any product whose manufacture, use, sale
or import is covered in whole or in part by a Valid Claim of the Licensed
Patents in the country of manufacture, use, sale or import.
     1.29 “Party” and “Parties” shall have the meaning set forth in the
introductory paragraph hereof.
     1.30 “Prior License Agreement” shall have the meaning set forth in the
Recitals.
     1.31 “Proprietary SERM Know-How” shall mean know-how pertaining to a SERM
that is obtained from GTx or a UT Contributor and is not published or otherwise
generally known to the public.
     1.32 “Regulatory Approval” shall mean any approvals granted by a
governmental authority in a particular regulatory jurisdiction (with the
exception of conditional approvals) that are necessary for the commercial
manufacture, use, storage, importation, export, transport or sale of Licensed
Products in that regulatory jurisdiction.
     1.33 “Running Royalty” shall have the meaning set forth in Section 4.1B.
hereof.
     1.34 “SERM” or “SERMS” shall mean toremifene, and analogs or metabolites
thereof.
     1.35 “Sublicense” shall mean a direct grant of right, license, or option to
any Licensed Subject Matter from GTx to a GTx Affiliate or a Third Party,
including the Ipsen Sublicense, and any further such grant at any tier.
     1.36 “Sublicense Revenue” shall mean all payments actually received by GTx
pursuant to each Sublicense, including, without limitation, up-front license
fees, milestone payments, license maintenance fees, election fees, and all other
fees and payments paid to GTx under each Sublicense agreement, excluding running
royalties received by GTx that are calculated as a percentage of Sublicensee’s
Net Sales, and excluding the up-front fee GTx has already received from Ipsen in
October 2006 upon its entering into the Ipsen Sublicense. GTx may deduct from
Sublicense Revenue attributable to a particular Sublicense agreement payments
received by GTx as
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

5



--------------------------------------------------------------------------------



 



reimbursement for actual, otherwise unreimbursed, out-of-pocket expenses as set
out in such Sublicense agreement, provided that only reimbursements for expenses
incurred in the development of one or more Licensed Products covered by such
Sublicense may be deducted from Sublicense Revenue and then only to the extent
of expenses incurred from and after the date of the Sublicense for pre-clinical
or clinical research and development, including development of the formulation
and manufacturing process, manufacturing of preclinical and clinical supplies
and analytical and stability testing as required by the Food and Drug
Administration to support a New Drug Application (NDA) filing for the Licensed
Product. For the avoidance of doubt, Sublicense Revenue will not include any
payments made to Third Parties by or on behalf of a Sublicensee for conducting
clinical trials, filing new drug applications, commercially launching a product
and/or marketing and selling a product, since these are not payments received by
GTx from a Sublicensee on account of the Sublicense.
     1.37 “Sublicense Royalty” shall have the meaning set forth in Section 4.1C.
hereof.
     1.38 “Sublicensee” shall mean and include any recipient of a Sublicense,
including Ipsen.
     1.39 “Sublicensee Patent Rights” shall have the meaning set forth in
Section 6.2 hereof.
     1.40 “Term” shall have the meaning set forth in Section 12.1 hereof.
     1.41 “Third Party” or “Third Parties” shall mean any person, party or
entity other than GTx, its Affiliates, UTRF, or UT.
     1.42 “UT” shall mean The University of Tennessee.
     1.43 “UT Contributor” and “UT Contributors” shall mean one or more of
Mitchell S. Steiner and Sharan Raghow, and any other UT employee who
contributed, either before or after the Effective Date, to the development of
the Licensed Subject Matter.
     1.44 “Valid Claim” shall mean (a) a claim of an issued patent which has not
expired and which has not been held revoked, invalid or unenforceable by
decision of a court or other governmental agency of competent jurisdiction,
unappealable or unappealed with the time allowed for appeal having expired, and
which has not been admitted to be invalid through reissue or disclaimer or
otherwise; or (b) any claim of a pending patent application, which (i) was filed
in good faith; and (ii) has not been pending for more than eight (8) years.
SECTION 2
Grant
     2.1 During the Term hereof, and subject to the terms and conditions of this
Agreement, UTRF hereby grants to GTx for the purpose of developing, making,
having made, using, marketing, selling, having sold, importing, distributing,
and offering for sale the Licensed Product:

  A.   an exclusive, worldwide right and license, with the right to grant
Sublicenses, to practice under the Licensed Patents that are owned solely or in
part by UTRF; and     B.   an exclusive, worldwide right and license, with the
right to grant Sublicenses, to utilize the Licensed Technology.

Subject to the other provisions of this Agreement, the Parties hereby agree that
the term “exclusive” means that to the extent of UTRF’s rights in the Licensed
Subject Matter and subject to Federal Policy, UTRF shall not grant any other
license under Licensed Subject Matter to any Third Party or take any action
inconsistent with the rights granted to GTx under this Agreement. The Parties
further acknowledge and agree that to the extent UTRF owns any Licensed Subject
Matter “in part”, the license herein granted to GTx will not give GTx or its
Sublicensees the right to exclude UTRF’s co-owner(s) from exercising any rights
attendant to such co-ownership, whether such rights arise by law or contract,
provided that UTRF agrees that it will not negotiate or enter into a license
agreement or
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

6



--------------------------------------------------------------------------------



 



sublicense agreement, or otherwise grant any option or licenses or other rights
with respect to such Licensed Subject Matter (whether in whole or in part),
except as required by Federal Policy. For avoidance of doubt, the exercise by
GTx of its right to grant Sublicenses will not serve to restrict GTx’s
exercising of its right, as granted above, to practice under the Licensed
Patents and/or to utilize the Licensed Technology.
     2.2 GTx agrees that UT and those persons who, as of the date of signature
hereto on behalf of UTRF, are named UT Contributors shall have the royalty-free
non-exclusive right to practice under the Licensed Patents and to utilize the
Licensed Technology for non-commercial educational, research, and academic
purposes only.
     2.3 To the extent that any research pertaining to inventions included in
Licensed Technology and/or claimed in Licensed Patents has been or is in the
future funded in whole or in part by the United States government, the United
States government retains certain rights and requires certain obligations
concerning such inventions as set forth in 35 U.S.C. §§200-212 and all
regulations promulgated thereunder, as amended, and any successor statutes and
regulations and applicable policies of such United States government sponsors,
including, without limitation, to the extent applicable, the utilization and
capability requirements found in the National Institutes of Health (NIH) Grants
Policy Statement; “Developing Sponsored Research Agreements: Considerations for
Recipients of NIH Research Grants and Contracts”, Federal Register, Vol. 59,
No. 215, Tuesday, November 8, 1994, pp. 55675-55679 (collectively, “Federal
Policy”). GTx acknowledges that all rights herein granted to GTx may be subject
to any such rights held by the United States government and further subject to
any restrictions or obligations that may be imposed by the United States
government pursuant to such rights. GTx shall materially comply with all aspects
of Federal Policy applicable to a licensee pertaining to Licensed Technology
and/or Licensed Patents and shall include and require its Sublicensees to
include a provision in each Sublicense agreement, at any tier, that requires the
Sublicensee to materially comply with all applicable aspects of Federal Policy.
In the event UTRF or GTx shall receive notice of any action or notification by
the United States government with respect to any rights and/or obligations under
Federal Policy pertaining to any rights licensed hereunder to GTx, the Party
receiving such notice shall provide prompt written notice thereof to the other
Party.
     2.4 Intentionally omitted.
     2.5 GTx shall have the right to enter into Sublicenses and to permit
further sublicensing by Sublicensees through multiple tiers with respect to the
Licensed Subject Matter, subject to notifying UTRF of the identity and address
of each Sublicensee within thirty (30) days after execution of such agreement by
the parties thereto. No GTx Affiliate or Third Party shall have the right to
practice under the Licensed Patents or utilize the Licensed Technology to make,
have made, use, market, sell, have sold, import, distribute, or offer for sale
any Licensed Product in the absence of a written Sublicense agreement. Any grant
of rights by GTx or a Sublicensee to practice under the Licensed Patents or to
utilize the Licensed Technology to make, have made, use, market, sell, have
sold, import, distribute, or offer for sale any Licensed Product shall
constitute a Sublicense. All Sublicenses shall be subject to this Agreement in
all respects and shall include provisions that such Sublicensee is being granted
a license under the Licensed Subject Matter as defined herein and subject to the
terms hereof. Notwithstanding anything to the contrary in this Agreement
(including, without limitation, this Section 2.5), UTRF hereby agrees that all
provisions of the Ipsen Sublicense, as executed on September 7, 2006, are in
full compliance with the terms and conditions of this Agreement. GTx agrees that
it will not modify or otherwise amend the Ipsen Sublicense in any manner that
would deviate from any of the requirements of a Sublicense set forth herein
without obtaining UTRF’s prior written approval, which approval will not
unreasonably be withheld. The Parties agree that unless a modification or
amendment shall affect any requirement of a Sublicense as described in the
immediately preceding sentence, GTx and Ipsen shall have the right and
discretion to negotiate and enter into such amendments and modifications to the
Ipsen Sublicense as they shall from time to time determine without first
obtaining the approval of UTRF, and GTx will furnish a copy of any such
amendment or modification to UTRF within thirty (30) days of the execution of
such an instrument as required herein.
     2.6 GTx shall be responsible for its Affiliates and Sublicensees and,
except as set forth above as it pertains to Ipsen, shall not grant any rights
that are inconsistent with the rights granted to and obligations of GTx
hereunder. Each Sublicense agreement shall include a requirement that the
Sublicensee use its commercially reasonable efforts to bring the subject matter
of the Sublicense into commercial use. In addition, each Sublicense agreement
shall include an acknowledgement that the ownership of the Licensed Patents are
and shall remain in the
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

7



--------------------------------------------------------------------------------



 



name of UTRF, with the exception of Licensed Patents that are properly assigned
to GTx, and, except as set forth in Section 6.2 hereof, an obligation on the
part of the Sublicensee to assign, transfer and convey ownership of Licensed
Patents to UTRF and/or, as UTRF may direct, to GTx. Upon termination of this
Agreement, each Sublicensee’s rights under any Sublicense agreement shall also
terminate, provided that if UTRF terminates this Agreement for default by GTx, a
Sublicensee’s rights under a Sublicense agreement shall terminate only if UTRF
has given such Sublicensee notice of default at least thirty (30) days prior to
the effective date of termination and the Sublicensee shall have failed to cure
such default, as provided in Section 12.3. UTRF shall have discharged its
obligation to give notice of such default to a Sublicensee by sending (through
any means contemplated under Section 15) a copy of GTx’s notice of default to
the Sublicensee’s most recent street address of which UTRF has received written
notice from GTx or the Sublicensee. No Sublicense shall relieve GTx of any of
its obligations under this Agreement, except that a Sublicensee shall have the
right to cure a default of GTx as set out in Section 12.3. GTx shall forward to
UTRF a complete copy of each Sublicense agreement (including, without
limitation, all amendments and addenda) granted hereunder within thirty
(30) days after execution of such agreement by the parties thereto, provided
that each such Sublicense agreement (and any amendments and addenda related
thereto) shall be deemed GTx’s Confidential Information and UTRF shall receive
such information and documents in confidence and shall not publicly disclose,
discuss or release such information or document to Third Parties (other than
such information as may be reasonably necessary to be disclosed to UT
Contributors and those persons within UT who have a need to know such
information, provided that only such information concerning the Sublicense that
is necessary to explain any payments to be made to a UT Contributor will be
shared with the UT Contributors) without the prior written approval of GTx
except for the purposes of enforcement of UTRF’s rights, defense of any claim
against UTRF, UT, or UT Contributors, compliance with Federal Policy, or
compliance with applicable law, regulation, or court order. GTx shall be
responsible for payment of royalties from Sublicensees’ Net Sales provided,
however, that GTx may arrange for such payments to be made to UTRF by a
Sublicensee, with the understanding that the amount paid to UTRF shall not be
decreased thereby and that UTRF’s acceptance of such payments from a Sublicensee
does not relieve GTx of the ultimate responsibility for any other or future
payment required hereunder. Each such Sublicense agreement shall include an
audit right by UTRF of the same scope as provided in Section 5.1 herein with
respect to UTRF’s audit of GTx’s books of account.
     2.7 Any act or omission of an Affiliate or Sublicensee which would
constitute a breach of this Agreement if performed by GTx, shall be deemed to be
a breach by GTx of this Agreement, subject however to the same cure provisions
in favor of GTx, an Affiliate, or Sublicensee as are otherwise provided herein
for breach by GTx.
     2.8 During the Term hereof, UTRF shall promptly notify GTx in writing upon
becoming aware of any SERM invention owned solely or in part by UTRF which is
not (a) based on or developed from Proprietary SERM Know-How or (b) developed at
UT from grants or research payments made to UT by GTx (each invention described
above herein being an “Independent SERM Invention”). Subject to the rights of
Third Parties (in the event UTRF co-owns such Independent SERM Invention with a
Third Party), GTx will have an exclusive option to acquire, to the extent
possible, a worldwide, exclusive (as defined in Section 2.1), royalty-bearing
license to such Independent SERM Invention (“Option”), provided that the grant
of such Option does not violate Federal Policy and further subject to the
following:

  A.   The Option shall commence upon UTRF’s written notice to GTx of the
existence of such Independent SERM Invention and shall terminate upon the
earlier of (i) the expiration of six (6) calendar months from the date of such
notice; or (ii) the giving of written notice to UTRF by GTx that it does not
intend to exercise the Option; or (iii) the termination of this Agreement
(“Option Period”).     B.   GTx may exercise the Option during the Option Period
by giving written notice of same to UTRF, provided that GTx is not then in
default or breach of any of its obligations under this Agreement.     C.   Upon
proper exercise of the Option by GTx, UTRF and GTx shall negotiate in good faith
in an effort to reach agreement on the economic terms of a license to GTx of the
Independent SERM Invention that is the subject of such Option, it being the
intent that upon agreement of the Parties as to such economic terms, they will
be expeditiously incorporated into a new license agreement

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

8



--------------------------------------------------------------------------------



 



      with non-economic terms that are substantially similar to those contained
herein, to the extent applicable.     D.   In the event GTx does not exercise
the Option for a particular Independent SERM Invention within the Option Period
or the Parties do not execute a license agreement within six (6) months after
exercise of the Option for a particular Independent SERM Invention by GTx, which
time period may be extended by written agreement of the Parties (the
“Negotiation Period”), UTRF shall have no further obligation to GTx under this
Agreement with regard to such Independent SERM Invention. In the absence of a
license agreement granting GTx rights to such Independent SERM Invention, GTx
agrees that it will not use such Independent SERM Invention for any commercial
or non-commercial purpose.     E.   During the Option Period and the Negotiation
Period, if any, UTRF will confer with GTx concerning proper protection of such
Independent SERM Invention, but UTRF will have sole authority regarding
decisions concerning such protection, including patent activities, provided that
if GTx exercises the Option, UTRF shall coordinate all decisions regarding
patent protection with GTx and shall take no actions with regard to intellectual
property protection for such Independent SERM Invention that are contrary to
GTx’s advice unless UTRF reasonably believes rights may be lost unless it acts
to protect those rights. From and after the commencement of the Option Period,
whether or not GTx exercises the Option and whether or not the Parties
subsequently execute a license agreement for GTx to secure rights to the
Independent SERM Invention prior to the end of the Negotiation Period, GTx
shall, within thirty (30) days after receipt of each invoice, reimburse UTRF for
all reasonable and documented out-of-pocket expenses incurred by UTRF during the
Option Period and the Negotiation Period, if any, for filing, prosecution, and
maintenance of United States and foreign patent applications, issued patents,
and other forms of intellectual property protection for such Independent SERM
Invention, which intellectual property rights shall be assigned solely to UTRF
or jointly to UTRF and its co-owner(s), if any, provided that UTRF shall have
consulted with GTx regarding such proposed patent protection and UTRF shall have
undertaken to make those filings that are reasonably necessary to protect and
preserve its rights in the Independent SERM Invention to reasonably minimize the
expenses GTx may be required to reimburse in accordance with this Section 2.8E
until the Option Period and Negotiation Period shall have expired. If GTx shall
fail to enter into a license agreement with UTRF for such Independent SERM
Invention, it shall be entitled to receive a dollar for dollar reduction against
Running Royalties and/or Sublicense Revenue (to be applied at GTx’s sole
discretion) for the total amount of costs it shall have reimbursed to UTRF for
the expenses incurred by UTRF under this Section 2.8E.

SECTION 3
Diligence
     3.1 GTx shall use its commercially reasonable efforts to develop and
commercialize Licensed Products through a commercially reasonable program for
exploitation of the Licensed Patents and the Licensed Technology.
SECTION 4
Payments and Royalties
     4.1 For the rights, privileges and license granted hereunder, GTx shall pay
to UTRF, in addition to the Consideration Fee, the following fees and royalties
in the manner hereinafter provided until this Agreement expires or is
terminated.

  A.   License Maintenance Fee. GTx shall pay UTRF a license maintenance fee in
the amount of [ * ] on [ * ] and on [ * ] thereafter during the Term of this
Agreement (“License Maintenance Fee”).

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

9



--------------------------------------------------------------------------------



 



      The License Maintenance Fee actually paid for a particular License Year
shall reduce, dollar for dollar, the Running Royalty (defined below) payable in
the same License Year. License Maintenance Fees paid in excess of the Running
Royalty payable in the same License Year shall not be creditable to the Running
Royalty for future years. The Parties acknowledge and agree that there are no
License Maintenance Fees due and owing to UTRF by GTx under the Prior License
Agreement. The Parties further acknowledge and agree that, prior to the date of
execution of this Amended and Restated License Agreement, GTx has paid [ * ] of
the [ * ] license maintenance fee that was due and owing on [ * ], and GTx
agrees to pay the remaining [ * ] of the [ * ] license maintenance fee upon
submission of an invoice for same by UTRF.

  B.   Running Royalty. For the purposes of this Section 4.1B., royalties on Net
Sales of all Patented Products and Generic Products incorporated in Combination
Products shall be subject to the calculation of Net Sales with respect to
Combination Products, as applicable, as set forth in Section 1.25.

  (1)   GTx shall pay UTRF [ * ] of Net Sales of all Patented Products; and    
(2)   GTx shall pay UTRF a percentage of Net Sales attributable to the use, sale
or distribution of Generic Products, which percentage shall be determined on a
Generic Product-by-Generic Product, country-by-country, and calendar
quarter-by-calendar quarter basis. In each country the percentage shall be
calculated as the [ * ] during the applicable calendar quarter divided by the [
* ] during the same calendar quarter [ * ] (provided that in no event shall the
resulting percentage [ * ]). Furthermore, until such time as this Agreement
shall expire in accordance with Section 12.1, should there be no sales in the
Major Markets by GTx or Sublicensees of the same Licensed Product covered by a
Valid Claim of Licensed Patents during the same calendar quarter, the percentage
shall be [ * ];

      (the royalty under 4.1B.(1) and 4.1B.(2) being the “Running Royalty”).
Notwithstanding the foregoing, in the event that, for a particular Licensed
Product in a given License Year under a specific Sublicense agreement, the
running royalty (as a percentage of Net Sales) owed to GTx (including the
Running Royalty owed to UTRF, if to be paid by the Sublicensee) is less than [ *
] of Sublicensee’s Net Sales after deduction of running royalties (calculated as
a percentage of Net Sales) owed and actually paid by or on behalf of GTx to one
or more Third Parties as consideration for the grant by such Third Party(ies) of
a license to technology incorporated in such Licensed Product, including the
royalty to be paid to Orion to license toremifene, the Running Royalty owed to
UTRF shall be [ * ] of the amount owed to GTx (including the Running Royalty
owed to UTRF, if to be paid by the Sublicensee) for that License Year. By way of
example only, in the event that during a particular License Year GTx is entitled
to receive a running royalty equal to [ * ] of its Sublicensee’s Net Sales of a
particular Licensed Product in the EU and is in turn required to pay, and does
actually pay, [ * ] of Sublicensee’s Net Sales of that Licensed Product in the
EU to a Third Party, then UTRF’s Running Royalty would be [ * ] of Sublicensee’s
Net Sales of that Licensed Product in the EU.

     C. Sublicense Royalty. GTx shall pay UTRF [ * ] of Sublicense Revenue
(“Sublicense Royalty”)
     4.2 In the event that any taxes are required by law or regulation to be
levied in any foreign country by a foreign taxing authority on any Running
Royalty or Sublicense Royalty payable in UTRF’s name under this Agreement and
GTx determines in good faith that it or its Sublicensee must withhold such
taxes:

  A.   GTx or its Sublicensee shall have the right to withhold and pay such
taxes withheld on the Running Royalty and/or Sublicense Royalty to the local tax
authorities in UTRF’s name;     B.   GTx or its Sublicensee shall pay the net
amount of Running Royalty and/or Sublicense Royalty due after reduction by the
amount of such taxes that are actually withheld and paid;

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

10



--------------------------------------------------------------------------------



 



  C.   GTx or its Sublicensee shall provide UTRF with appropriate documentation
and receipts supporting such withholding; and     D.   GTx or its Sublicensee
shall inform UTRF in writing within thirty (30) days of being notified that
taxes will be or have been required by a taxing authority to be withheld on the
Running Royalty and/or Sublicense Royalty.

     4.3 In the event that a Running Royalty is payable to UTRF on the same Net
Sales revenue or a Sublicense Royalty is payable to UTRF on the same Sublicense
Revenue under this Section 4 and under one or more other UTRF/GTx license
agreements, GTx shall only be required to pay UTRF such royalty under one such
license agreement, subject to the provisions of Section 5.2 and provided that if
the amount due varies from one such license agreement to another, GTx shall pay
the highest amount.
     4.4 Within [ * ] following the close of each calendar quarter in which Net
Sales revenue is received by GTx or a Sublicensee, or Sublicense Revenue is
received by GTx, payment of all amounts due to UTRF, including but not limited
to Running Royalty and Sublicense Royalty, shall be made to UTRF or its designee
in United States dollars in Knoxville, Tennessee, or at such other place as UTRF
may reasonably designate consistent with the laws and regulations controlling in
any foreign country, provided that the [ * ] period may be extended for up to [
* ] after the close of each calendar quarter if a Sublicensee under a Sublicense
requires more time than [ * ] to make its sales and royalty calculation and its
royalty payment available to GTx. In the event GTx arranges for any payment
under this Section 4.4 to be made to UTRF by a Sublicensee pursuant to
Section 2.6, if such payment is not received by UTRF within the [ * ] period set
forth herein (or within up to the [ * ] extension period as stated above, or [ *
]), GTx shall be deemed to be in breach of this Agreement, subject to the same
cure provisions in favor of GTx as set forth in Section 12. If any currency
conversion shall be required in connection with the payment of royalties
hereunder, such conversion shall be made by using the exchange rate procedure
listed in a Sublicense, if applicable, or in the absence of an applicable
Sublicense provision addressing this issue, using the exchange rate listed in
the Wall Street Journal for major New York banks on the last business day of the
calendar quarter during which the royalty-bearing revenue was received by GTx or
its Sublicensees, as the case may be.
SECTION 5
Reports and Records
     5.1 No more often than once each License Year, UTRF or its accounting
agents shall have the right to inspect the books of account of GTx. GTx shall
keep full, true and accurate books of account containing all particulars that
may be necessary for the purpose of showing the amounts payable to UTRF
hereunder. Said books of account shall be kept at GTx’s principal place of
business or the principal place of business of the appropriate division of GTx
to which this Agreement relates. Said books and the supporting data shall be
open at all reasonable times for [ * ] following the end of the License Year to
which they pertain, to the inspection of UTRF or its accounting agents for the
purpose of verifying GTx’s royalty statements. If any examination reveals a
shortage in amounts paid to UTRF, GTx shall promptly reimburse UTRF for the
shortage, together with interest thereon as provided in Section 5.4, and if the
shortage is equal to or greater than [ * ] of the total amount due in the period
under audit, GTx shall reimburse UTRF for the cost of the examination as well.
If the examination reveals an overpayment to UTRF, GTx may deduct the amount of
such overpayment from future amounts owed to UTRF hereunder.
     5.2 GTx shall deliver to UTRF true and accurate reports to confirm a
royalty accounting hereunder within [ * ] after the close of each calendar
quarter (provided that the [ * ] period may be extended for up to [ * ] after
the close of each calendar quarter if a Sublicensee under a Sublicense requires
more time than [ * ] to make such information and its royalty payment available
to GTx) and a summary of GTx’s activities during such quarter to develop and
commercialize Licensed Products. These reports shall be deemed GTx’s
Confidential Information and shall include at least the following, on a Licensed
Product-by-Licensed Product, country-by-country, and Sublicensee-by-Sublicensee
basis:
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

11



--------------------------------------------------------------------------------



 



  A.   The number/amount of Licensed Product used, sold, or imported by and/or
for GTx and Sublicensees and other information that is reasonably necessary to
allow UTRF to properly calculate royalties due;     B.   The total amounts
invoiced and received by GTx and Sublicensees for Licensed Products used or sold
by GTx and/or Sublicensees including (i) an accounting of Net Sales for Running
Royalty payments due to UTRF under Section 4.1B. above, with separate
calculations for Patented Products, Generic Products, and Combination Products
reflecting the type and amount of all deductions from Gross Receipts; and
(ii) an accounting of Sublicense Revenue for Sublicense Royalty payments due to
UTRF under Section 4.1C above reflecting the type and amount of all amounts
deducted or excluded from Sublicense Revenue;     C.   The Running Royalty and
Sublicense Royalty due, showing the application of any reduction pursuant to
Section 2.8E., if applicable;     D.   For all royalties due to UTRF pursuant to
Section 4.1, the report shall include (i) the manner in which such royalties
were calculated and the amount allocable to each Licensed Product; and (ii) if
any such royalties are payable to UTRF under this Agreement and under one or
more other UTRF/GTx license agreements, GTx shall set out in its report the
amount of such royalties covered by multiple license agreements and identify all
such license agreements to which such royalties apply, notwithstanding that GTx
is required to pay such royalties under only one such license agreement;     E.
  The names and addresses of all Sublicensees for or on whose account royalty
payments are being made in accordance with the terms hereof; and     F.    Upon
request by UTRF, any other information that may be necessary for the purpose of
showing the amounts payable to UTRF hereunder or compliance by GTx with the
diligence provisions of Section 3.

     5.3 With each such report submitted, GTx shall pay to UTRF the royalties
due and payable under this Agreement. If no royalties shall be due, GTx shall so
report.
     5.4 Any amount owed by GTx under this Agreement that is not received by
UTRF on or before the date due shall bear interest at a per annum rate [ * ]
above the prime rate quoted in the Wall Street Journal for major New York banks
on the date due, or if not quoted on the date due, the rate quoted on the first
business day after the date due. GTx shall also pay all reasonable collection
costs at any time incurred by UTRF in obtaining payment of amounts past due,
including reasonable attorneys fees. If the transfer or the conversion into
United States Dollar equivalents in any such instance is not lawful or possible,
the payment of such part of the royalties as is necessary shall be made by the
deposit thereof, in the currency of the country where the sales were made on
which the royalty was based, to the credit and account of UTRF or its nominee in
any commercial bank or trust company of its choice located in that country,
prompt notice of which shall be given by GTx to UTRF.
SECTION 6
Patent Prosecution
     6.1 During the Term and subject to the terms hereof, GTx shall have
(a) complete control of the prosecution of the Licensed Patents listed on
Appendix A and will be responsible for maintaining any patents issuing therefrom
and (b) the exclusive right and responsibility to prepare, file, prosecute and
maintain all patent applications and patents claiming (i) inventions solely
owned by UTRF that are described in the Initial SERMS Disclosure; and
(ii) Licensed Technology defined in Section 1.22, and such patent applications
and patents shall be added to Appendix A. GTx shall use patent counsel of its
own choice, at its own expense. GTx agrees to pay all costs incident to the
United States and foreign applications, patents and like protection relating to
the Licensed Subject Matter, including all costs incurred for filing,
prosecution, issuance and maintenance fees as well as any costs incurred in
filing continuations, continuations-in-part, divisionals or related applications
and any re-examination, reissue, opposition, or interference proceedings.
Subject to the provisions of Section 6.4, GTx shall file and maintain patent
applications claiming Licensed Technology defined in Section 1.22 in such
countries as
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

12



--------------------------------------------------------------------------------



 



GTx in its sole discretion shall select. Except for Licensed Patents listed on
Appendix A that are assigned to GTx or Sublicensee Patent Rights as described in
Section 6.2, UTRF shall have the sole and exclusive right, title and ownership
in and to all Licensed Patents, including Licensed Patents claiming Licensed
Technology defined in Section 1.22 which now exist or may exist in the future,
including all United States and foreign patent applications filed and patents
issued pursuant to this Section 6, except Licensed Patents claiming invention(s)
made in whole or in part by one or more Third Parties as determined in
accordance with applicable patent laws, ownership of which shall be subject to
the provisions of Section 6.2.
     6.2 GTx and its Sublicensees shall assign, transfer and convey to UTRF all
right, title and interest in and to all Licensed Patents, except (i) those
claiming invention(s) made in whole or in part by one or more Third Parties,
which Licensed Patents are to be assigned, in whole or in part, as the case may
be, in accordance with the instructions of such Third Party(ies); and (ii) those
listed on Appendix A that, as of the Effective Date, have been assigned to GTx.
GTx shall be responsible for recording an assignment, as appropriate, to UTRF
and/or to such individual(s) or entity(ies) as such Third Party(ies) may direct,
of patent applications filed pursuant to this Section 6 with the United States
Patent and Trademark Office and with each foreign Patent Office in which such
applications are filed. Notwithstanding the foregoing, GTx may permit its
Sublicensees to retain ownership of patent applications or patents claiming
invention(s) made by employee(s) or agent(s) of such Sublicensee which result
from the Licensed Subject Matter (“Sublicensee Patent Rights”), provided that
the pertinent Sublicense agreement shall include provision(s) granting to UTRF
and UT a perpetual worldwide non-exclusive royalty-free right to practice, for
non-commercial educational, research and academic purposes only (such right to
exclude the practice of Licensed Patents for any fee-for-services arrangement or
for sponsored research on behalf of any commercial entity), under Sublicensee
Patent Rights claiming inventions necessary or reasonably useful in the practice
of the Licensed Patents.
     6.3 GTx agrees to provide UTRF with reasonable (which the Parties agree
generally means not less than two weeks) advance notice prior to filing of new
patent applications containing new subject matter, including, without
limitation, continuation-in-part applications, within Licensed Patents. Copies
of applications that are divisional or continuation applications of Licensed
Patents shall be furnished to UTRF within thirty (30) days of their being
initially filed with an appropriate patent office. GTx shall keep UTRF informed,
at GTx’s expense, of filing, prosecution, maintenance, and abandonment of
applications and issued patents within Licensed Patents pursuant to this
Section 6, including submitting to UTRF copies of all patent applications in
accordance with the previous sentence, and submitting to UTRF copies of
material, official actions and responses thereto, and other material written
communications it or its patent counsel receives from or files with the U.S.
Patent and Trademark Office and the equivalent foreign offices within forty-five
(45) days of filing or receipt, as the case may be. GTx shall consult with UTRF
prior to the abandonment of applications or issued patents with the Licensed
Patents.
     6.4 UTRF agrees to reasonably cooperate with GTx, at GTx’s request and
expense, to whatever extent is reasonably necessary, to procure patent
protection for Licensed Technology, including execution of all appropriate
documents to provide GTx the full benefit of the licenses granted herein.
     6.5 In the event that GTx decides not to continue prosecution of any United
States or foreign patent application within Licensed Patents to issuance or not
to maintain any United States or foreign patent within Licensed Patents in a
particular jurisdiction, GTx shall timely notify UTRF in writing in order that
UTRF may continue said prosecution or maintenance of such patent applications or
patents at its option and at its own expense in such jurisdiction. GTx’s right
under this Agreement to practice the invention(s) under such patents and patent
applications shall immediately terminate in such jurisdiction upon UTRF’s
assuming said costs provided that the application for which GTx decides not to
continue prosecution, or the patent which GTx decides not to maintain, is before
the patent office of a country that is a Major Market. GTx shall not be
considered in default and this Agreement shall not terminate as to any
particular jurisdiction merely due to the fact that GTx decides not to continue
prosecution of a patent application to issuance, or not to maintain any patent
in any country that is not a Major Market. If GTx fails to notify UTRF in
sufficient time for UTRF to reasonably continue prosecution, or the maintenance
of, a patent or patent application in a Major Market, GTx shall be considered in
default of this Agreement.
     6.6 Intentionally Omitted.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

13



--------------------------------------------------------------------------------



 



     6.7 Intentionally Omitted.
     6.8 Intentionally Omitted.
     6.9 GTx and all its Sublicensees shall mark all products covered by
Licensed Patents with patent numbers in accordance with the statutory
requirements in the country(ies) of manufacture, use, and sale.
     6.10 UTRF and GTx agree that one or more senior administrators representing
each of the Parties will meet at least on a semi-annual basis at a mutually
agreeable time and place so that GTx may provide UTRF with an oral update on the
current development, licensing, regulatory, and commercialization status of
Licensed Products and to discuss any issues raised by either UTRF or GTx arising
out of, under, or in connection with this Agreement.
SECTION 7
Infringement
     7.1 GTx shall inform UTRF and UTRF shall inform GTx promptly in writing of
any alleged assertion and/or claim of infringement of the Licensed Patents by a
Third Party and of any available evidence thereof.
     7.2 GTx shall have the first, sole and exclusive right, but shall not be
obligated, to prosecute or defend at its own expense all infringements or
opposition, interference and ex parte proceedings of the Licensed Patents,
including prosecuting for any misappropriation of Licensed Technology or
Licensed Products. The Parties acknowledge that as to Licensed Patents that UTRF
owns “in part”, such right on the part of GTx shall not preclude UTRF’s
co-owner(s) from taking any action they may have available to them in law or by
contract. In furtherance of such right granted to GTx, UTRF hereby agrees that
GTx may include UTRF as a party plaintiff in any such suit, without expense to
UTRF. The total cost of any such infringement action commenced or defended by
GTx shall be borne by GTx. No settlement, consent judgment, or other voluntary
final disposition of such suits may be entered into without the consent of UTRF,
provided that such consent shall not be unreasonably withheld and that UTRF
shall not condition such consent on an increase in payments to UTRF hereunder.
     7.3 If within six (6) months after having been notified of an alleged
infringement by a Third Party, GTx has not brought or is not diligently
prosecuting an infringement action, or if GTx has notified UTRF at any time
prior thereto of its intention not to bring suit against any alleged
infringement of the Patents, then, and in those events only, UTRF shall have the
right, but shall not be obligated, to prosecute at its own expense any
infringement of the Licensed Patents, and UTRF may, for such purposes, use the
name of GTx as party plaintiff. No settlement, consent judgment, or other
voluntary final disposition of the suit may be entered into without the consent
of GTx, which consent shall not unreasonably be withheld. After deduction of
outstanding expenses of UTRF, including attorney fees, and any expenses of GTx,
including attorney fees incurred prior to UTRF’s pursuit of such infringement,
the balance remaining from any such recovery shall be divided equally between
GTx and UTRF.
     7.4 Intentionally Omitted.
     7.5 In the event that GTx undertakes the enforcement and/or defense of the
Licensed Patents by litigation, opposition, interference or ex parte proceedings
or an inter partes proceeding (including the defense of a declaratory judgment
action pursuant to Section 7.6) in the United States or a foreign country
against a Third Party, GTx may withhold up to [ * ] of the payments otherwise
thereafter due UTRF under Section 4 that are attributable to sales of Licensed
Products in the country where such litigation or inter partes proceeding takes
place and apply the same toward reimbursement of up to [ * ] of GTx’s expenses,
including reasonable attorneys’ fees, in connection therewith. GTx may not
withhold any portion of the payments due UTRF under Section 4 in the event that
GTx undertakes the enforcement and/or defense of the Licensed Patents by
litigation or an inter partes proceeding in the United States or a foreign
country against an Affiliate or Sublicensee. Any recovery of damages by GTx
resulting from each such suit or inter partes proceeding shall be applied first
in satisfaction of any unreimbursed expenses and legal fees of GTx relating to
such suit, and next toward reimbursement of any unreimbursed expenses and legal
fees of UTRF relating to such suit, and next toward reimbursement of UTRF for
any payments under Section 4 withheld and applied pursuant to this Section 7.5,
and the remaining balance, if any, shall be divided equally between GTx and UTRF
unless the damage award is identified by judgment of the court or in a
settlement in such suit as compensating GTX for loss of sales revenue for
Licensed Product on account of such Third Party’s unlicensed or
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

14



--------------------------------------------------------------------------------



 



illegal actions, in which event (instead of dividing the remaining balance
equally between the Parties), GTX shall pay to UTRF an amount equal to the
lesser of: (i) [ * ] the remaining balance; or (ii) [ * ] of the equivalent of
the lost Net Sales upon which such judgment or settlement award is based, and
GTX shall retain the rest. For sake of clarity, any recovery attributable to
loss or diminution of the value of Licensed Patents shall be divided equally
between UTRF and GTX. As to a settlement of such claim or suit, the rebuttable
presumption shall be that any payment to be made to GTX under the settlement
agreement is not attributable to lost sales revenue and GTx shall have the
burden of proof to reasonably establish that the recovery of damages resulting
from such settlement represents compensation for loss of sales revenue (i.e.,
the equivalent of lost Net Sales hereunder).
     7.6 In the event that a declaratory judgment action alleging invalidity or
noninfringement of any of the Licensed Patents shall be brought against UTRF,
GTx at its option shall have the right, within thirty (30) days after
commencement of such action, to intervene and take over the sole defense of the
action against UTRF at its own expense, provided that GTx may not enter into a
settlement, consent judgment, or other voluntary final disposition of the matter
without the prior written approval of UTRF, which approval shall not be
unreasonably withheld.
SECTION 8
Liability and Indemnification
     8.1 GTx shall at all times during the Term of this Agreement, indemnify,
defend and hold UTRF, UT, and their respective trustees, directors, officers,
employees and Affiliates, harmless against all claims, proceedings, demands and
liabilities of any kind whatsoever, including legal expenses and reasonable
attorneys fees (collectively, “Claims”), arising out of the death of or injury
to any person or persons or out of any damage to property, to the extent
resulting from the production, manufacture, sale, use, lease, or consumption of
the Licensed Products, Licensed Technology, or associated intellectual property
rights, including Licensed Patents, or arising from any obligation or act of GTx
hereunder, except, as to UTRF and UT, for Claims arising (i) out of the use or
practice of Licensed Subject Matter by UT as described in Section 2.2 or
(ii) from the willful misconduct or misrepresentation by UTRF, UT, or their
respective trustees, directors, officers, employees or Affiliates; or
(iii) breach of this Agreement by UTRF. Infringement of a Third Party patent by
GTx, a GTx Affiliate, or a Sublicensee shall not be deemed for purposes of this
Agreement an improper action, omission, or negligent act on the part of UTRF,
UT, or their respective trustees, directors, officers, employees or Affiliates.
     8.2 GTx shall obtain and carry in full force and effect from the first
manufacture, use or sale of the Licensed Products or Licensed Technology to [ *
] after such manufacturing, use or sales cease, commercial, general liability
insurance which shall protect GTx, UTRF, UT, and their respective trustees,
directors, officers, employees and Affiliates with respect to events covered by
Section 8.1 above. Such insurance shall be written by a reputable insurance
company, reasonably acceptable to UTRF, shall list UTRF as an additional named
insured, shall be endorsed to include product liability coverage and shall
require thirty (30) days written notice to be given to UTRF prior to any
cancellation or material change thereof. The limits of such insurance shall not
be less than [ * ] per occurrence with an aggregate of [ * ] for personal injury
or death. Upon the request of UTRF, GTx shall provide UTRF with Certificates of
Insurance evidencing the same.
     8.3 GTx, UTRF, UT, AND THEIR RESPECTIVE TRUSTEES, DIRECTORS, OFFICERS,
EMPLOYEES, AND AFFILIATES MAKE NO REPRESENTATIONS AND EXTEND NO WARRANTIES OF
ANY KIND, EITHER EXPRESSED OR IMPLIED, INCLUDING BUT NOT LIMITED TO WARRANTIES
OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR THE ABSENCE OF LATENT
OR OTHER DEFECTS, WHETHER OR NOT DISCOVERABLE, IN ANY LICENSED PRODUCT, LICENSED
TECHNOLOGY OR LICENSED PATENT. SUBJECT TO THE PROVISIONS OF SECTION 8.1 AND
EXCEPT FOR A BREACH OF SECTION 18, IN NO EVENT SHALL GTx, UTRF, UT, OR THEIR
RESPECTIVE TRUSTEES, DIRECTORS, OFFICERS, EMPLOYEES OR AFFILIATES BE LIABLE FOR
INCIDENTAL OR CONSEQUENTIAL DAMAGES OF ANY KIND, INCLUDING, WITHOUT LIMITATION,
ECONOMIC DAMAGE, INJURY TO PROPERTY OR LOST PROFITS, REGARDLESS OF WHETHER GTx,
UTRF, OR UT SHALL BE ADVISED, SHALL HAVE OTHER REASON TO KNOW, OR IN FACT SHALL
KNOW OF THE POSSIBILITY OF ANY OF THE FOREGOING. NOTHING IN THIS AGREEMENT SHALL
BE CONSTRUED AS:
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

15



--------------------------------------------------------------------------------



 



  A.   A REPRESENTATION MADE OR WARRANTY GIVEN BY UTRF THAT THE PRACTICE BY GTX
OF ANY LICENSE OR SUBLICENSE GRANTED HEREUNDER SHALL NOT INFRINGE THE PATENTS OF
ANY THIRD PARTY;     B.   A REPRESENTATION MADE OR WARRANTY GIVEN BY UTRF THAT
ANY PATENT APPLICATION INCLUDED IN THE PATENTS WILL ULTIMATELY ISSUE AS A
PATENT;     C.   A REPRESENTATION MADE OR WARRANTY GIVEN THAT GTX SHALL HAVE THE
RIGHT TO USE ANY PORTION OF THE LICENSED PATENTS THAT IS CLAIMED IN A PATENT OF
ANY THIRD PARTY;     D.   A REQUIREMENT THAT UTRF SHALL BE RESPONSIBLE FOR THE
EXPENSES OF FILING OR PROSECUTING ANY PATENT APPLICATION OR MAINTAINING ANY
LICENSED PATENTS IN FORCE;     E.   AN OBLIGATION ON THE PART OF UTRF TO BRING
OR PROSECUTE ACTIONS OR SUITS AGAINST THIRD PARTIES FOR INFRINGEMENT OF THE
LICENSED PATENTS OR FOR UNAUTHORIZED USE OF THE PATENTS OR MISAPPROPRIATION OF
THE LICENSED TECHNOLOGY;     F.   AN OBLIGATION ON THE PART OF UTRF TO DEFEND
ANY ACTION OR SUIT BROUGHT BY ANY THIRD PARTY;     G.   A REPRESENTATION MADE OR
WARRANTY GIVEN BY UTRF AS TO THE SAFETY, RELIABILITY OR EFFICACY OF: 1) THE
LICENSED TECHNOLOGY OR THE INVENTIONS COVERED BY THE LICENSED PATENTS; OR 2) ANY
LICENSED PRODUCT; OR     H.   A REPRESENTATION MADE OR WARRANTY GIVEN BY UTRF
THAT ANY OF THE UT CONTRIBUTORS WILL AGREE TO PROVIDE TECHNICAL ASSISTANCE OR
CONSULTATION TO GTX, OR THAT SUCH TECHNICAL ASSISTANCE OR CONSULTATION, IF
PROVIDED, WOULD BE SUFFICIENT TO ENABLE GTX TO SUCCESSFULLY EXPLOIT THE LICENSED
TECHNOLOGY OR THE LICENSED PATENTS.

     8.4 UTRF represents and warrants that to the best of its actual knowledge
as of the Effective Date: (i) it has the full corporate power and authority to
enter into this Agreement, to carry out the provisions of this Agreement, and to
grant the rights granted to GTx herein; (ii) it has not previously granted and
shall not grant to any Third Party any rights which are inconsistent with the
rights granted to GTx herein; (iii) it is the owner of the entire right, title,
and interest in and to the Licensed Patents and Licensed Technology except for
such rights held by GTx, UT, the United States government, Sublicensees, and/or
their respective designees and/or assignees, if any; and (iv) it has fully
complied with all requirements of 35 U.S.C. § 200 et seq. and all implementing
regulations necessary to perfect title to the rights and license granted to GTx
herein.
     8.5 UTRF acknowledges and understands that Dr. Mitchell S. Steiner is an
employee of UT and that as of the Effective Date, he is the Chief Executive
Officer of GTx.
     8.6 GTx represents that: (i) it has full corporate power and authority to
enter into this Agreement and carry out all the provisions of this Agreement;
(ii) it is authorized to execute this Agreement on its behalf; (iii) the person
executing this Agreement is duly authorized to do so; and (iv) no consent,
approval or authorization of any Third Party is required. GTx further represents
and warrants that it shall not deny, contest (through declaratory judgment
action or otherwise), or take any action inconsistent with UTRF’s ownership in
or the validity or enforceability of any of the Licensed Patents associated with
or arising from the Licensed Subject Matter except those Licensed Patents listed
on Appendix A that are assigned to GTx.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

16



--------------------------------------------------------------------------------



 



SECTION 9
Export Controls
     9.1 GTx acknowledges that the export of goods and/or technical data from
the United States may require some form of export control license from the
United States Government. GTx agrees that neither it nor its Sublicensees will
disclose, export or re-export any materials or technical data received under
this Agreement to any countries for which the U.S. Government requires an export
license, unless GTx or its Sublicensees have obtained prior written
authorization from the U.S. Department of State, Directorate of Defense Trade
Controls, Department of Commerce, U.S. Bureau of Industry and Security or other
authority responsible for such matters. GTx agrees that it or its Sublicensees
are responsible for any fees or expenses associated with obtaining an export
license, if required, and acknowledges that failure to obtain such export
control license may result in criminal liability. UTRF neither represents that a
license shall not be required nor that, if required, it shall be issued.
SECTION 10
Non-Use of Names
     10.1 GTx shall not use the names or trademarks of UTRF or UT, or any
adaptation thereof, in any advertising, promotional or sales literature without
prior written consent obtained from UTRF or UT, as the case may be, except that
GTx may state that it has licensed the Licensed Patents and Licensed Technology
from UTRF.
     10.2 Neither UTRF nor UT shall use the names or trademarks of GTx, or any
adaptation thereof, in any advertising, promotional or sales literature without
prior written consent obtained from GTx, except that UTRF may state that it has
licensed the Licensed Patents and Licensed Technology to GTx.
SECTION 11
Dispute Resolution
     11.1 Except for the right of either party to apply to a court of competent
jurisdiction for a temporary restraining order, a preliminary injunction, or
other equitable relief to preserve the status quo or to prevent irreparable
harm, any and all claims, disputes or controversies arising under, out of, or in
connection with this Agreement, shall be resolved upon thirty (30) days written
notice of either party to the other by final and binding arbitration in
Knoxville, Tennessee under the Commercial Arbitration Rules of the American
Arbitration Association, or the Patent Arbitration Rules if applicable, then in
effect. The arbitrator(s) shall have no power to add to, subtract from or modify
any of the terms or conditions of this Agreement, nor to award punitive damages.
The prevailing party in any such arbitration shall, in addition to recovering
reasonable out-of-pocket costs of the arbitration, be entitled to an award of
reasonable attorneys fees incurred in connection with the arbitration, with any
action necessary to perfect the arbitration award as a judgment, and for any
collection action required to secure payment of any arbitration award. Any award
rendered in such arbitration may be entered and enforced by either party in
either the courts of the State of Tennessee or in the United States District
Court for the Eastern District of Tennessee, to whose jurisdiction for such
purposes UTRF and GTx each hereby irrevocably consents and submits, or in any
other United States court having jurisdiction.
     11.2 Notwithstanding the foregoing, nothing in this Section shall be
construed to waive any rights or timely performance of any obligations existing
under this Agreement.
SECTION 12
Term of Agreement and Termination
     12.1 This Amended and Restated License Agreement shall take effect for all
purposes upon the date of execution by the Parties, and unless earlier
terminated in accordance with the provisions of this Section 12, shall continue
in full force and effect on a country-by-country basis for the longer of (i) a
period of twenty (20) years from the Effective Date, or (ii) in each country in
which a Valid Claim for any Licensed Patent shall continue to
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

17



--------------------------------------------------------------------------------



 



exist, until the last Valid Claim for any Licensed Patent shall expire in the
country, at which time this Agreement shall expire as to such country (“Term”).
     12.2 After expiration of the Term in a country, GTx shall have a perpetual,
fully paid, royalty-free license to the Licensed Patents and Licensed Technology
in such country, such license being of no greater scope than that granted
hereunder. GTx shall continue to be obligated to pay (i) Running Royalties on
account of Licensed Product used, marketed, sold, manufactured or distributed in
or imported from any country for which the Term shall not have expired; and (ii)
Sublicense Royalties on Sublicense Revenue generated under any Sublicense that
includes a grant of rights in any Major Country for which the Term shall not
have expired; and (iii) the License Maintenance Fee as long as there is at least
one Major Country for which the Term shall not have expired. GTx shall continue
to enjoy the rights and license to the Licensed Subject Matter granted hereunder
in each country for which the Term shall not have expired.
     12.3 In the event of default or failure by GTx to perform any of the terms,
covenants or provisions of this Agreement (hereinafter, “default”), GTx shall
have thirty (30) days to cure such default after the giving of written notice of
such default by UTRF. In accordance with Section 2.6, no Sublicensee’s rights
under a Sublicense shall terminate on account of a default by GTx unless UTRF
shall have given written notice of such default to the Sublicensee and the
Sublicensee shall have failed to cure or have cured such default within thirty
(30) days of such notice. If such default is not cured by GTx, its Affiliates,
and/or its Sublicensees within the said thirty (30) day period, UTRF shall have
the right, at its option, to terminate this Agreement. The failure of UTRF to
exercise such right of termination for non-payment of royalties or otherwise
shall not be deemed to be a waiver of any right UTRF might have, nor shall such
failure preclude UTRF from exercising or enforcing said right upon any
subsequent failure by GTx.
     12.4 UTRF shall have the right, at its option, to terminate this Agreement
in the event that GTx is finally declared bankrupt, or is placed in receivership
pursuant to proceedings affecting the operation of its business In the event of
termination of this Agreement pursuant to Sections 12.3 or 12.4 hereof, all
rights to the Licensed Patents and Licensed Technology granted to GTx herein
shall revert to UTRF, except as otherwise provided in Section 2.6.
     12.5 Upon termination of this Agreement for any reason, nothing herein
shall be construed to release either party from any obligation that matured
prior to the effective date of such termination; and Sections 1, 4.4, 5, 8,
9-12, 14, 18, 20, and 21 shall survive any such termination.
     12.6 No termination of this Agreement shall constitute a termination or a
waiver of any rights of either Party against the other Party accruing at or
prior to the time of such termination.
     12.7 GTx shall have the right to terminate this Agreement at any time on
three (3) months notice to UTRF and upon payment of all amounts due UTRF through
the effective date of the termination.
SECTION 13
Assignability
     13.1 This Agreement shall be binding upon and shall inure to the benefit of
UTRF and its assigns and successors, and shall be binding upon and shall inure
to the benefit of GTx and its assigns provided that prior written approval by
UTRF is first obtained, which approval shall not be unreasonably withheld.
Notwithstanding the foregoing, no prior written approval from UTRF shall be
required for any assignment by GTx to (i) an Affiliate of GTx (or any entity
into which GTx shall have been merged or consolidated, provided that at least
51% of such merged or consolidated entity is owed by shareholders holding at
least 51% of GTx immediately prior to such merger or consolidation) or (ii) a
Third Party which acquires all or substantially all of GTx’s assets or a
Controlling interest in the business to which this Agreement relates if, but
only if, the Third Party can reasonably demonstrate a financial net worth or
market cap equal to or better than the financial net worth of GTx existing prior
to the acquisition, but not less than a net worth of One Hundred Million Dollars
($100,000,000) or a market cap of Five Hundred Million Dollars ($500,000,000).
No assignment shall be deemed effective unless such assignee has agreed in
writing to be bound by the terms and provisions of this Agreement. Any attempt
to assign or assignment made in
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

18



--------------------------------------------------------------------------------



 



violation of this Section 13.1 shall be void ab initio. GTx shall give notice to
UTRF of any assignment of this Agreement within thirty (30) days thereafter,
such notice to include a copy of assignee’s written agreement to be bound by the
terms and provisions of this Agreement.
SECTION 14
Governmental Compliance
     14.1 GTx shall at all times during the Term of this Agreement and for so
long as it shall develop, make, have made, use, market, sell, have sold, import,
distribute, or offer to sell Licensed Products or Licensed Technology comply and
cause its Sublicensees to comply with all laws that may control the import,
export, manufacture, use, sale, marketing, distribution and other commercial
exploitation of Licensed Products, Licensed Technology, or Licensed Patents or
any other activity undertaken pursuant to this Agreement.
SECTION 15
Notices
     15.1 Any notice or other communication required or permitted hereunder
(hereinafter “notice”) shall be in writing and shall be hand-delivered, sent by
overnight courier, mailed by certified United States mail, return receipt
requested, or sent by email, to the addresses given below or to such other
addresses as the parties may hereafter specify in writing. Notice shall be
deemed given and received five (5) days after being deposited with the U.S.
Postal Service with sufficient postage, or if notice is hand-delivered or sent
by overnight courier, upon the date of actual delivery, or if sent by email,
upon the date the receiving party acknowledges receipt. An email notice shall be
given concurrently to all the email address(es) provided by the recipient party
and the first acknowledgment of receipt from the recipient party shall establish
the date on which such notice is given.
UTRF:
If notice is given by means other than email, to:
University of Tennessee Research Foundation
1534 White Avenue, Suite 403
Knoxville, Tennessee, U.S.A. 37996-1527
Attn: President
          With a copy to:
University of Tennessee Research Foundation
920 Madison, Suite 515
Memphis, TN 38163
If notice is given by email, to:
rmagid1@utmem.edu
jlsnider@utk.edu
vhunley@tennessee.edu
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

19



--------------------------------------------------------------------------------



 



GTx:
If notice is given by means other than email, to:
GTx, Inc.
3 N. Dunlap Street, 3rd Floor
Memphis, Tennessee 38163
Attn: Dr. Mitchell Steiner, CEO
          With a copy to:
GTx, Inc.
3 N. Dunlap Street, 3rd Floor
Memphis, TN 38163
Attn: Henry P. Doggrell, Vice President, General Counsel
If notice is given by email, to:
msteiner@gtxinc.com
hdoggrell@gtxinc.com
SECTION 16
Severability of Provisions
     16.1 If any provision of this Agreement shall be declared by a court of
competent jurisdiction to be invalid, illegal or incapable of being enforced in
whole or in part, the remaining conditions and provisions or portions thereof
shall nevertheless remain in full force and effect and enforceable to the extent
they are valid, legal and enforceable, and no provision shall be deemed
dependent upon any other covenant or provision unless so expressed herein.
SECTION 17
Governing Law
     17.1 This Agreement shall be deemed to be subject to, and have been made
under, and shall be construed and interpreted in accordance with the laws of the
State of Tennessee. This Agreement is expressly acknowledged to be subject to
all applicable federal laws. No conflict-of-laws rule or law that might refer
such construction and interpretation to the laws of another state, republic, or
country shall be considered. The Parties irrevocably and unconditionally agree
that the exclusive place of jurisdiction for any action, suit or proceeding for
a temporary restraining order, a preliminary injunction, or other equitable
relief to preserve the status quo or to prevent irreparable harm, arising under,
out of, or in connection with this Agreement (“Actions”), shall be in the courts
of the United States of America sitting in the city, state and country of State
of Tennessee, or, if such courts shall not have jurisdiction over the subject
matter thereof, in the courts of the State of Tennessee sitting therein, and
each such party hereby irrevocably and unconditionally agrees to submit to the
jurisdiction of such courts for the purposes of any such Actions. If any such
State court also does not have jurisdiction over the subject matter thereof,
then such an Action may be brought in the federal or state courts located in the
states of the principal place of business of any Party hereto.
SECTION 18
Confidentiality
     18.1 Nothing herein shall preclude a Party from disclosing the existence of
this Agreement and the general scope of the license granted hereunder. However,
neither Party shall disclose the economic terms of this Agreement except that
UTRF may disclose such economic terms to the UT Contributors and UT, or as
required by Federal Policy.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

20



--------------------------------------------------------------------------------



 



     18.2 Subject to the exceptions set forth herein, all information or
material disclosed pursuant to this Agreement and/or related to the Licensed
Patents, Licensed Products, Licensed Technology, and Independent SERM Inventions
shall be confidential (“Confidential Information”). Recipient (the “Receiving
Party”) of another Party’s Confidential Information (the “Providing Party”)
agrees to hold in confidence, and not to distribute or disseminate to any person
or entity, for any reason for a period of seven (7) years after receipt, any
Confidential Information received, under or relating to this Agreement, except
for Confidential Information of the Providing Party which:

  A.   was known or used by the Receiving Party prior to the date of disclosure
to the Receiving Party as evidenced by written records; or     B.   either
before or after the date of disclosure is lawfully disclosed to the Receiving
Party by sources other than the Providing Party which are rightfully in
possession of the Confidential Information and not subject to any obligation of
confidentiality, as evidenced by written records; or     C.   either before or
after the date of disclosure to the Receiving Party becomes published, through
no fault or omission on the part of the Receiving Party; or     D.   is
independently developed by or for the Receiving Party without reference to,
knowledge of, or reliance upon the Confidential Information as evidenced by
written records; or     E.   is required to be disclosed by the Receiving Party
to comply with applicable laws or court order, to defend or prosecute litigation
or arbitration or to comply with governmental regulations or Federal Policy,
provided that the Receiving Party provides prior written notice of such
disclosure to the Providing Party and takes reasonable and lawful actions to
avoid and/or minimize the degree of such disclosure, and further provided that
specific information shall not be deemed to be within any of these exclusions
merely because it is embraced by more general information falling with these
exclusions; or     F.   is disclosed by UTRF to UT, the UT Contributors, or the
State of Tennessee, such disclosure being subject to the provisions of
Section 2.6, if and as applicable.

All information concerning (i) Licensed Patents and/or Licensed Technology owned
solely or partly by UTRF and (ii) Independent SERM Inventions shall be deemed
Confidential Information of UTRF. Disclosures of Confidential Information to GTx
concerning (i) and (ii), including, without limitation, disclosures that are
made to GTx by UT Contributors, shall be deemed, for purposes of this Section,
to be disclosures made by UTRF. Nothing herein shall be construed in such a
manner as to permit UTRF, UT, or any UT Contributor to take any action with
regard to Licensed Patents, Licensed Technology, or Independent SERM Inventions
that is contrary to the rights herein granted to GTx or to permit UTRF, UT, or
any UT Contributor to include any Confidential Information of GTx in any patent
application or regulatory filing or application without obtaining GTx’s prior
written approval except to the extent such activity falls within the exceptions
to confidentiality set forth in Sections 18.2A through F.
     18.3 GTx recognizes that under UTRF and UT policy, research results must be
publishable and agrees that researchers engaged in such research shall have the
right, with regard to the Licensed Subject Matter, to present at symposia,
professional meetings and to publish in journals, theses or dissertations, or
otherwise of their own choosing (“Publications”) provided that UTRF shall
provide to GTx a copy of a draft of such Publication, if received by UTRF in
draft form, or a copy of the final Publication, if first received by UTRF in
that form, in either case promptly upon receipt and in the manner and form in
which received in order that GTx may review the Publication to identify and
protect any Confidential Information of GTx that may be contained therein and to
allow for the preparation and filing of a patent application by GTx or
Sublicensees. UTRF shall not be deemed in breach or default of this Agreement
merely due to a Publication that UTRF does not receive prior to publication.
     18.4 Intentionally Omitted.
     18.5 The Parties agree that counsel of the Parties, who have a duty of
confidentiality to the respective Parties, may receive Confidential Information.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

21



--------------------------------------------------------------------------------



 



SECTION 19
Reformation
     19.1 All Parties hereby agree that neither Party intends to violate any
public policy, statutory or common law, rule, regulation, treaty or decision of
any government agency or executive body thereof of any country or community or
association of countries; that if any word, sentence, paragraph or clause or
combination thereof of this Agreement is found, by a court or executive body
with judicial powers having jurisdiction over this Agreement or any of its
Parties hereto, in a final unappealed order to be in violation of any such
provision in any country or community or association of countries, such words,
sentences, paragraphs or clauses or combination shall be inoperative in such
country or community or association of countries, and the remainder of this
Agreement shall remain binding upon the Parties hereto.
SECTION 20
Non-Waiver
     20.1 The Parties covenant and agree that if a Party fails or neglects for
any reason to take advantage of any of the terms provided for the termination of
this Agreement or if a Party, having the right to declare this Agreement
terminated, shall fail to do so, any such failure or neglect by such Party shall
not be a waiver or be deemed or be construed to be a waiver of any cause for the
termination of this Agreement subsequently arising, or as a waiver of any of the
terms, covenants or conditions of this Agreement or of the performance thereof.
None of the terms, covenants and conditions of this Agreement may be waived by a
Party except by its written consent.
SECTION 21
Entire Agreement
     21.1 This Agreement, as amended and restated herein, contains the entire
agreement and understanding of the parties as of the Effective Date with respect
to the subject matter hereof, supersedes any prior agreements and understandings
with respect thereto, including, without limitation, the Prior License
Agreements, and cannot be modified, amended or waived, in whole or in part,
except in writing signed by the Party to be charged. Any such purported
non-written modification, amendment, or waiver shall be null and void. A
discharge of the terms of this Agreement shall not be deemed valid unless by
full performance of the Parties hereto or by writing signed by the Parties
hereto. A waiver by UTRF of any breach by GTx of any provision or condition of
this Agreement to be performed by GTx shall not be deemed a waiver of similar or
dissimilar provisions or conditions at the same or any prior or subsequent time.
SECTION 22
Effect of Agreement
     22.1 This Amended and Restated License Agreement shall supersede and render
null and void the Prior License Agreements.
IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Agreement in multiple originals by their duly authorized officers and
representatives on the respective dates shown below. The undersigned
representative of UTRF is authorized to execute this Agreement on its behalf and
bind UTRF to the terms and conditions set forth herein, and the undersigned
representative of GTx is authorized to execute this Agreement on its behalf and
bind GTx to the terms and conditions set forth herein.

                      UNIVERSITY OF TENNESSEE RESEARCH FOUNDATION (UTRF)      
GTx, INC. (GTx)    
 
                   
By:
  /s/ Fred D. Tompkins       By:   /s/ Henry P. Doggrell    
 
                    Name: Fred D. Tompkins       Name: Henry P. Doggrell    
Title: President       Title: Vice President, General Counsel & Secretary    
 
                   
Date:
  9/26/07       Date:   Sept. 26, 2007    
 
                   

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

22



--------------------------------------------------------------------------------



 



APPENDIX A AMENDED & RESTATED LICENSE AGREEMENT
[ * ]
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

23